Case 0:21-cr-60013-RAR Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 7



 (%Ct
    )I(Itttv.()8/09)Crimlnal('
                             rom1
                                )Ial1
                                    )t                                                                                                     F'ILED BY                                                                       D-C-
                                                     NITED STATES ISTRICT COURT                                                                                    Juj 1g 2229
                                                                              f
                                                                              -(lrtlle                                                                               AHGEVAE.KOB2E
                                                                 Sotlthe:*11Distl'iCtOfFlorida                                                                    CLEBKUS.DI
                                                                                                                                                                           STCT.
                                                                                                                                                              %, D.OFyj.
                                                                                                                                                                       k..gr,y uo,
                        Ul
                         lited StatesofA merica

                                                                                                   CaseNo. 20-6246-STRAUSS
                             Pereze Ferguson,




                                                                  CR IM INA IUC O M PLAINT

              1,thecomplainanti1
                               ,
                               1thiscase,statethattllc fbllowing istrueto thebestof1,1y knowledgeand belief.
 0noraboutthedatets)of                                   Jjpp: 18,.2020
                                                                . .   .. .. .   i1thecountyof
                                                                                ..   . - ..
                                                                                          . ..-.                                             M(ql#çt1........- .iI
                                                                                                                                                                 Atllc
                                                                                                                                                                     .


    :p-
      v.
       tt,
         -p-
           J-
            (1---.
                 -.. Districtol
                              -                           Flqruq.....
                                                            -           ,thedet-
                                                                               entanlts)violated:
                 Code Stx.
                         //
                          kp/?                                                         -j
                                                                                      t.
                                                                                       l /Ltnse/.
                                                                                                '
                                                                                                )c.
                                                                                                  $-c,r/#//t
                                                                                                           w?
 21U.S.C.j963                                             Conspiracyto lmpod aControlled Substance
 21U.S.C.j846                                             Attem ptto Possess with lntentto Distribute Cocaine




        Thiscriminalcolnplaintisbased onthesefacts:
See attachedamdavit.




             V Continucdontlleattachedsheet.
             L




                                                                                                     . ... ..-   M@TWnM-Qg:.
                                                                                                                           /i@,.%gq.
                                                                                                                                   ç.
                                                                                                                                    i4.
                                                                                                                                      lAgqnt,DHS/JC;                                                           -         - .-
                                                                                                                             /4?-/?,/tzf/lî6lllle:f?)(/title

Attestedto by theapplicantin accordancewiththcrcquircmclltsofFcd.R.Criln.P-4.lby Face-l-inle.

1E
 :
 2
 .1
  511
    2t
     z
     t.
      - --.-....-..--..------.(
                 .            :
                              ).15
                                 4r
                                  )
                                  .
                                  -1.
                                    $
                                    i?k
                                      r2
                                       ..(
                                         .
                                         :
                                         1
                                         .-
                                          .
                                          3
                                          6
                                          .
                                          3(
                                           .
                                           :1
                                            ........-
                                                    ..                                             ..-
                                                                                                     ...
                                                                                                       -.-
                                                                                                         ....
                                                                                                            ---
                                                                                                              .     -.. ..                . . .....-... -
                                                                                                                                                        ......-...........--.--.-.-----------..-..........-.--...,.
                                                                                                                                                                                                                  ,-..      ..--.
                                                                                                                               .httlge'.b-.$-/g'
                                                                                                                                               aJ/)/re

Cityandstate:                                     BrpsarjvFlprjda                                      k#.
                                                                                                   ..- - (#d M! trajl
                                                                                                                    y4,klpilqç      -
                                                                                                                                    t--
                                                                                                                                      sta-!.
                                                                                                                                           ##.Magi  strat:s&#gt-..                                                  .
                                                                                                                     l't-
                                                                                                                        l'tlt'ci??:7/?l
                                                                                                                                      e:?lCr/til/t,
Case 0:21-cr-60013-RAR Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 7




                     AFFIDAW T IN SUPPO RT OF CR IM INA L CON DU CT

          1,M ariana Gaviria,beingduly swom ,dohereby deposeand state:

                 Ism aSpecialAgentwithHomelandSecuritylnvestigationsCHSI''),UnitedStates
   DepnrtmentofHomelandSecurity ($çDHS''),and havebeenso employedsinceAugustof2019.
   AsaSpecialAgentw1t1ïHSI,Iam authorizedasan investigativeor1aw enforcem entoffkerofthe

   United Stateswithin themeaning ofSection 2510(7)ofTitle 12,United StatesCode,and am
   empowered by law to conductinvestigatipnsand to m akearrestsforoffensesenum erated in Titles

   18 and 21 ofthe Unhed States Code, I am currently assigned to the High lntensity Drug

   Trnm ckingAreaCCHIDTA'')ofSouthFlorida.HIDTA isaninvestigativeentitythatiscomprised
   of1aw eeorcementoo cersfrom variousfederal,state,and locallaw enforcementagencieswho

   work togetherin a cooperative relationship where theprimo focusis on narcoticssmuggling

   investigations.

          2.     As a Special Agent with HSI, I have pm icipated in narcotics investigations

   involving physical and eleckonic surveillance, the execution of search and arrest w arrants,

   intem ationaldnlg impoM tions,and domesticdrug distdbution organizations.Iam agraduateof

   thecertifed CriminalInvestigatorTraining Program and the Homeland Security lnvestigations

   SpecialAgentlainingprovided attheFederalLaw EeorcementTraining CenterinGlynco,GA.

   During the course of this progrnm,I received specialized kaining in, nmong other things,

   conductingnarcoticsinvestigations,including studying the teclm iquesused by sm ugglersto bring

  narcoics into the U nited States.Based on m y kaining and experience,1 nm fnm iliar with the

  methodsand practicesofdrugorganizationsandtheiroperations,includingthespeciflclanguage

  used by narcotics trafflcking operations,the unique trafficking patterns em ployed by narcotics
Case 0:21-cr-60013-RAR Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 7




   organia tions,and the use of intem ationalshipping m ethods to transportcontrolled substances

   from foreign countriesinto theUnited States.

          3.     ThisAv davitissubmitted insupportofacriminalcomplainttoestablish probable

   causethatPerezePerissaJeronicaFerguson CFERGUSOND,onoraboutJune18,2020,in
   theSouthernDistrictofFlorida,(1)didknowinglyandintentionallyattemptto possesswiththe
   intenttodistributeamixmreorasubstancecontaininga.detectablesmountofcocaine,a Schedule

   Iconkolled substance,in violation ofTitle 21,United StatesCode,Section :46,and (2)did
   knowingly and intentionally conspire to im portinto the United States,from aplaceoutsidethereof,

   a conkolled substnnce,thatis,five htmdred (500)grnms ormore of a mixture orsubstnnce
   contninl
          'ng a detectible smountofcocaine,in violation ofTitle21,United States Code,Section

   963.

          4.     n isAK davitis based upon my personalknowledge,aswellas on information

   providedtomebyother1aw enfbrcementofficers.BecausethisAfsdavitisforthelim itedpum ose
   ofsei ngforthpmbablecause,itdoesnotcontain everyfactknown to meabouttheinvestigation.

                                       PR O BA BLE CA USE
                                             -




          5.     On oraboutJune 16,2020,FedExreceived amailparcelbearing kacking number

   8153086279400402(:eparcel''l,shippedfrom theBahamasviaFedEx.n eparcelwasmanifested
   as 'r onation Face M ask''and was adkressed to tr ave Black''at 851 N .W . 85th Terrace,
  Apndment2220,FortLauderdale,Florida33324.

          6.    FedEx attempted delivery oftheparcelto ttDaveBlack''at851N.W .85thTerrace,

  ApnM ent2220,FortLauderdale,Florida 33324,butwastmsuccessfulin delivering thepackage
  becausethe intended deliveu addresswas abandoned.n e parcelwasrem rned to FedEx.



                                                  2
Case 0:21-cr-60013-RAR Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 7




                 Overthenextdayortwo,whiletheparcelremained inFedExcustody,anindividual

   w1t11aphonenum berof1:954-669-8161''called FedEx repeatedly,inquiringaboutthestatusofthe

   parceldelivel .n isphone m lm berwas fèund to correspond to FERGU SON 'Scellularphone.

          8.     n edelively addressoftheparcelunderwentm ultipleconectionswhiletheparctl

   wasin FedEx custody by requestviatelephoneand electronically.Aherins% ctionsto FedEx by

   an individllnlclsim ing to betherecipientofthepackage,theGnaldelivel addressoftheparcel

   reflected consignee$:M s.Ferguson''at821N.W .85thTerrace,Apsrtment2220,FortLauderdale,

   Florida.

          9.     Due to the abnormalnature of the repeated address changes,FedEx Security

   selectedtheparcelforfurtherexsmination.Uponinspection,law enforcem entdiscoveredmultiple

   wrapped bundlescontaining approximately 2.9 kilogrnms ofa white,powdev substnnce.n is

   subs#nnce filed-tested positive forthe presence ofcocaine.

          10.    Based on thisdiscovel ,1aw enforcementom cersremoved the cocaine from the

   parceland substimted itwith shnm cöcainein orderto executea contolled delivel oftheparcel

   to :$M s.Ferguson''at 821N .W .85th Terrace,Apsrtment2220,FortLauderdale,Florida.Law

   enforcem ent m aintained surveillance of the delivery address on June 18, 2020 and observed

   FERGUSON atthis location in them orning.Ahersurveilling thearea,Iaw enforcem entdecided

   notto executethecontrolleddelivery atthislocation.

                 At approxim ately 11:28 a.m .on the sam e day,an undercover law enforcem ent

   oë cer(ttUC'')dialedthephonenumberlistedontheparcel,11954-669-81617'andmadecontact
   with a female who answered the phone.n is female identiGed herself as ttpereze.''n e UC
   informedthefemalecallerthathewasin possessionofherparcel,addressedto'r aveBlack''and
Case 0:21-cr-60013-RAR Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 7




   made arrangementsw1t1:thisfemaleloreturn theparcelto herlaterthe sam eday atthe Broward41

   M a1l.

            12.   Atapproximately 12:54p.m.,ablack Ford% ckarrivedattheBrowardM all,which

   wastmdersurveillance by law enforcemcnt.Law enforcementobserved this % ck drive around

   the parking lotofthe mall,performing counter-surveillance before parking within view ofthe

   known UC veiticle. n e driver of the truck w as a black fem ale w earing a burgtmdy shirq

   accompaniedby ablack malewho wassitting inthefrontpassengerseat.n ese individualswere

   idenifed asFERGUSON and Damian Sherman.

            13.   Upon parking theA ck,FERGUSON contactedtheUC viatextm essageandasked

   whetherhe was 1aw enforcementorpolice,to which the UC indicated thathe was not.Aher

   approximately two minutes,Sherman directedtheUC,by phone,to meethim neartheentranceto

   the movie theaterin the mall.n e UC followed FERGUSON'S and Sherman'sdirections,and
   approachedtheentancetothemovietheater.FERGUSON andSherman,whoremainedinsidethe

   A ck,observed the UC approach the frontofthe movie theaterand realized thathe wasnotin

   possessionoftheparcel.

            14.    Shennan,in thepresenceofFERGUSON,called theUC viatelephoneand asked

   theUC wheretheparcelwaslocated.'rheUC infonnedSherman andFERGUSON thatheleh the

   parcelinhisvehicle.Shortly thereaher,FERGUSON and Shermancalled theUC stating thatthey

  had decided nottocollecttheparcel.FERGUSON and Sherman droveaway from thescene.

            15.   Law enforcementofscersconducted atrafficstop on FERGUSON 'S truck.Post-

  M iranda,FERGUSON,a Bahamian citizen and nationalvisiting the United States on a Visa,

  advised thatshe ownsa businessthatfacilitatesshipm entson behalfofotherpm ies,between the



                                              4
Case 0:21-cr-60013-RAR Document 1 Entered on FLSD Docket 06/19/2020 Page 6 of 7




   Uited StatesandtheBahamas.FERGUSON advisedthatshewashired to pick up theparceland

   deliveritto anotherindividualknownasGZr''in exchangefor$75.00.FERGUSON admittedthat
   shehad provided the senderofthe parcel,a man known to hermse'Dave Black,''with the fnal

   delive? address given to FedEx,FERGUSON informed 1aw enforcem ent that she had been

   actively tracking theparceland wasawarethatitcontained some form ofcontaband duetotlw

   suspicious nature ofthe arrangement.FERGUSON also admitted that she was calling 'D ave

   Black''duringherconversationswiththeUC attheBroward M all.

          16.   FERGUSON consented to a search ofhercellularphone.Itwas conllrmed that

   FERGUSON had previously visited the delivery address of221N.W .85th Terrace,Apsrtment

   2220,FortLaudere e,Florida severaldays earlier.FERGU SON adm itted to using thataddress

   fortheparceldelivery becausehercousinlivesthere.FERGUSON also directed law enforcement

   om cerstoan unsavednumberin herphonerecordswhich sheclaimedbelongsto ç'Dave Black.''

   Recordsshowedmultiplecallstothisnumber;mostnotably,justaAercontactw1t11theUC atthe
   Broward M alland priorto thetraffc stop.




                              IINTENTIONALLY LEFT BLANK)




                                              5
Case 0:21-cr-60013-RAR Document 1 Entered on FLSD Docket 06/19/2020 Page 7 of 7




                 Based tlpon the lbregoing,your affiantrespectfully subm its that probable cause

   exists to arrestFERGUSO N forConspiracy to Im portCocaine,in violation ofTitle 2 1,United

   StatesCode,Section963,andAttempttoPossesswithlntenttoDistributeaControlledSubstance,

   in violation ofTitle 21,United States Code,Section 846.

          FUR TH ER A FFIA NT SAY ETH NAUG IIT.
                                                                <
                                                     ,''''*->
                                                        --v
                                                   (..a.. ,(
                                                           .,z
                                                          .)
                                                                 v,
                                                             1(-(-1(-(6h(-)-j. . .,- .
                                                 M A RIAN A GAV IR IA ,SPECIA L A GENT
                                                 D EPARTM EN T O F HO M ELA ND SECURITY
                                                 I'IOM ELAN D SECU RITY INV ESTIG ATION S



   Attcstcd to by the applicantin accordance
   with thercquirem entsofI: .
                             'cd.R.Crim .P.4.1
   by FaceTim e on this 19th D ay oflunc,2020



   JA ' M .STRA USS
   UN ED STATES M ACJIS'I'ItA'I'ISJUD GE




                                                 6
